UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7245



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAIRO ENRIQUE LEON-BOZA,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
00-599-PJM; CA-02-3459-PJM)


Submitted:   April 20, 2005                 Decided:   May 11, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jairo Enrique Leon-Boza, Appellant Pro Se. Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jairo Enrique Leon-Boza seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

Parties are accorded sixty days after the entry of the district

court’s final judgment or order to note an appeal when the United

States is a party, Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                   This

appeal period is “mandatory and jurisdictional.”                Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).                The district

court’s order was entered on its docket on April 20, 2004.                   We

conclude from the record that the notice of appeal was filed, at

the earliest, on July 26, 2004, over one month late.          Because Leon-

Boza failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny Leon-Boza’s

motion for a certificate of appealability and dismiss the appeal

for lack of jurisdiction.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid    the

decisional process.



                                                                    DISMISSED




                                   - 2 -